                       Case 1:04-cv-00798-PLF-GMH Document 1279-1 Filed 05/20/20 Page 1 of 2




                  Phone:          (215) 569-5789

                  Fax:            (215) 832-5789

                  Email:          JSilversmith@BlankRome.com




                                                                                               May 20, 2020


                VIA E-MAIL

                The Hon. G. Michael Harvey
                Magistrate Judge
                U.S. District Court
                333 Constitution Avenue NW
                Washington, D.C. 20001

                                       Re:        De-designation of Selected Portions of Peter Kiritchenko’s Deposition

                Dear Magistrate Judge Harvey:

                We write on behalf of our client and the Lazarenko Children seeking de-designation under the
                protective order of portions of the deposition of Peter Kiritchenko, which occurred on September
                12, 13, and 14, 2016 in San Francisco. Several pages of Kiritchenko’s deposition were filed under
                seal at Dkts. 1258-3, 1258-4, & 1258-5. By de-designating those pages of the transcript, we can
                file an unsealed copy of the pleading consistent with Judge Friedman’s repeated mandate that the
                parties redact as little information as possible. The Court’s Second Amended Protective Order is
                filed at Dkt. 1086, dated Feb. 7, 2018.
                Kiritchenko’s counsel, Stan Roman, Esquire, designated the entire transcript as confidential. In
                our view, Kiritchenko’s deposition testimony was a rehash of his numerous public statements –
                five days of testimony in Mr. Lazarenko’s criminal trial, three days of testimony during a
                subsequent hearing pursuant to the Mandatory Victim Restitution Act, and his seven-day
                deposition in UTICO v. Kiritchenko, 3:99-cv-03073-MMC (which is available on PACER).
                Kiritchenko also provided statements to U.S., Swiss and Ukrainian prosecutors. Five of these
                witness statements were filed on PACER by the United States on November 30, 2015. See
                generally Dkts. 505, 507, 508 & 509. In each statement, Kiritchenko testified or provided
                information about specific transactions involving his nine personal bank accounts, his relationship
                with Mr. Lazarenko and other related matters. We also note that every deposit and withdrawal in
                Kiritchenko’s own bank accounts were summarized and presented as Government demonstrative
                exhibits at Mr. Lazarenko’s criminal trial. In fact, the underlying bank records were also admitted
                at trial.

                                                         One Logan Square 130 North 18th Street Philadelphia, PA 19103-6998

                                                                               www.BlankRome.com

Boca Raton • Cincinnati • Fort Lauderdale • Houston • Los Angeles • New York • Philadelphia • Pittsburgh • Princeton • San Francisco • Shanghai • Tampa • Washington • Wilmington
                       Case 1:04-cv-00798-PLF-GMH Document 1279-1 Filed 05/20/20 Page 2 of 2




                May 20, 2020
                Page 2


                The substance of all three days of his deposition have been disseminated in the public domain and
                there is no need for a confidentiality designation. To that end, before we filed our motion for
                summary judgment on the Bank Julius Baer motion, we reached out to Mr. Roman, and asked him
                to de-designate a select number of pages so we could file this motion and another potential motion
                without filing the records under seal. As part of the meet and confer process, at Mr. Roman’s
                request, we prepared a spreadsheet reciting the deposition testimony line-by-line and provided
                references to comparable testimony in the public domain. On Friday, May 15, 2020, I spoke with
                Mr. Roman. He explained that his client would not agree to de-designate any portion of the
                transcript.
                Because protective orders are based on a finding of good cause to protect a party or person from
                annoyance, embarrassment, oppression, or undue burden or expense, Fed. R. Civ. P. 26(c), the
                burden of persuasion falls upon the party or parties seeking to restrict disclosure. Aristotle Int’l,
                Inc. v. NGP Software, Inc., 714 F. Supp. 2d 1, 16 (D.D.C. 2010) (citing Cipollone v. Liggett Group,
                Inc., 785 F.2d 1108, 1121-22 (3d Cir. 1986)). Kiritchenko cannot meet this burden. As noted
                above, this is simply a rehash of prior testimony and witness statements. Questions about deposits
                into Kiritchenko’s accounts are not confidential. Further, the fact that he had no knowledge about
                the source of the money is not confidential (and has already been documented in other public
                testimony).
                At this juncture, we ask the Court to de-designate the pages that we filed on PACER at Dkts. 1258-
                3, 1258-4, & 1258-5 (pp. 142-145, 264-267, 284-287, 373-388, 521-524, 537-44), as well as
                several additional pages that we intend to file in a forthcoming summary judgment motion (pp.
                389-92, 401-416, 425-432, 449-452, 465-72). We are happy to provide the Court with copies of
                the information that we provided to Mr. Roman, who is copied on this correspondence.
                The United States has not designated the deposition transcripts as confidential.


                                                                                              Very truly yours,



                                                                                              Jed M. Silversmith

                cc:         Stan Roman, Esq.
                            ECF




                                                                               www.BlankRome.com

Boca Raton • Cincinnati • Fort Lauderdale • Houston • Los Angeles • New York • Philadelphia • Pittsburgh • Princeton • San Francisco • Shanghai • Tampa • Washington • Wilmington
